Name: 82/777/EEC: Commission Decision of 4 November 1982 amending Decision 82/371/EEC relating to a proceeding under Article 85 of the EEC Treaty (IV/29.995 - NAVEWA/ANSEAU)t (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  electronics and electrical engineering;  technology and technical regulations;  competition;  international affairs
 Date Published: 1982-11-20

 Avis juridique important|31982D077782/777/EEC: Commission Decision of 4 November 1982 amending Decision 82/371/EEC relating to a proceeding under Article 85 of the EEC Treaty (IV/29.995 - NAVEWA/ANSEAU)t (Only the French and Dutch texts are authentic) Official Journal L 325 , 20/11/1982 P. 0020 - 0021*****COMMISSION DECISION of 4 November 1982 amending Decision 82/371/EEC relating to a proceeding under Article 85 of the EEC Treaty (IV/29.995 - NAVEWA-ANSEAU) (Only the Dutch and French texts are authentic) (82/777/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 85 thereof, Having regard to Council Regulation No 17 of 6 February 1962 (1), and in particular Articles 3 and 15 thereof, Having regard to the request for amendment of Commission Decision 82/371/EEC of 17 December 1981 (IV/29.995 - NAVEWA-ANSEAU) (2) (hereinafter referred to as 'the Decision'), filed on 23 March 1982 by SA Robert Bosch NV (Brussels) (hereinafter referred to as 'Bosch'), Having regard to the opinion of the Advisory Committee on Restrictive Practices and Dominant Positions, delivered pursuant to Article 10 of the said Regulation No 17 on 7 September 1982; Whereas: The Decision found that certain provisions of the 'Agreement concerning the use of the NAVEWA-ANSEAU conformity label for washing-machines and dishwashers', signed in Brussels on 13 December 1978 (hereinafter referred to as 'the NAVEWA-ANSEAU agreement'), constituted infringements of Article 85 (1) of the Treaty and imposed fines on the undertakings which participated in the preparation of that agreement. In the documents used by the Commission to establish the list of the companies involved in that preparation, the name Allumalux appeared, and, in the later documents received from the CommunautÃ © de l'ElectricitÃ © (CEG), the name 'Bosch, Ex-Allumalux' was mentioned. All correspondence and the statement of objections as well as the final Decision were therefore sent not to Allumalux but to Bosch, which was fined 76 500 ECU because of its participation in the preparation of the NAVEWA-ANSEAU agreement; this company has neither in its answer to the statement of objections, nor during the hearing, nor in correspondence after the hearing raised the issue of its legal relationship with Allumalux. It appears from the request for amendment filed by Bosch that Allumalux was the commercial name of IPTC Belgium SA (hereinafter referred to as 'IPTC'). Bosch, created on 19 May 1980, made on 22 May 1980 an agreement with IPTC by which it bought part of IPTC's assets, in particular those concerning distribution of washing machines and dishwashers. IPTC, although having the same address as Bosch, carries on independently other activities. The Bosch group, to which Bosch belongs, did not have and did not then acquire any share of IPTC's capital. Bosch must therefore be included among the companies which became parties to the NAVEWA-ANSEAU agreement after its signature (Annex II to the Decision) and not among those which took part in the drawing up of the NAVEWA-ANSEAU agreement (Annex I to the Decision); the fine mentioned in Article 3 of the Decision should accordingly not be imposed on it, HAS ADOPTED THIS DECISION: Article 1 Decision 82/371/EEC is hereby amended as follows: (a) in paragraph 3 of Article 3, the name and address of Bosch are deleted; (b) in Annex I, the name and address of Bosch are deleted; (c) in Annex II, the following words are added: 'Bosch, ChaussÃ ©e de Mons 128-130, B-1070 Bruxelles'. Article 2 This Decision is addressed to SA Robert Bosch NV, ChaussÃ ©e de Mons 128-130, B-1070 Bruxelles. Done at Brussels 4 November 1982. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No 13, 21. 2. 1962, p. 204/62. (2) OJ No L 167, 15. 6. 1982, p. 39.